Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.		The 10/30/2020 response to the 9/2/2020 Notice of Noncompliant, has corrected the compliance issue in independent claim 1, of the non-entered 6/29/2020 amendment; but the 10/30/2020 amendment created a new noncompliant issue in NEW claim 88, which has been incorrectly labeled as “Currently Amended”; thus is again effectively noncompliant, as claim 88 has an incorrect status identifier.  However, as the status identifiers of the preceding new claim & the following new claims are correctly provided as “(New)”, as well as there being no amendment marks in claim 88 (which would be even more incorrect); the reader of the file should be able to readily ascertain that claim 88 is a new claim.  Also, the examiner has annotated the “Notes” next to the 10/30/2020 claim set in the scanned file, to indicate the proper status of claim 88; thus no Notice of noncompliant is being issued (i.e. to hopefully avoid further confusion of the record).

2.		The examiner notes that 10/30/2020 amendment has added new limitation in claim 87+ New claim 88; where the listed ”dry weight” amounts or unspecified ranges of dry weight amounts, respectively, are 100% of the composition, possibly 100% of the dry weight of the composition; although the claim 87 does not so stipulate, and may most literally be read, due to sentence construction (“percentage of…is”), as the “100%” modifying the claimed dry weight percentages listed in claim 87 as totaling 100% by weight of themselves.  New claim 88 in reciting “wherein the composition comprises bismuth...; and a carrier liquid, wherein a dry weight percentage of...is 100% in the composition”; is fairly ambiguous, since it uses open language for describing composition, plus requires the carrier liquid to be part thereof; then turns around and says dry weight is 100% in the composition, without giving the 100% a basis but may be assumed as before to be relating to the dry weight, thus 100% by weight, excluding liquid from the composition & excluding the open language.  Therefore, new claim 88 may be considered equivalently to claim 87, &/or with respect to any of the open language that further modifies the but does imply an intent that has not necessarily been met.  The examiner found no cited support for this new claim limitation; nor did a word search for 100, find 100% used in this claimed context; although further review finds that Ex. 2 on page 16, in [0072-74] does have a 4 component composition, where the dry components are the 3 components claimed, with a solvent = liquid carrier the 4th component; however Ex. 2 is not for no ranges, or those of independent claim 1, but specifically 1.8 kg hydrated of Al silicate; 120 g Mo(VI) oxide; & 2.0 kg Bi(III) oxides; for a total dry weight of 3.92 kg, so 45.9 wt.%, 3.06 wt.%, & 51.0 wt .%, respectively; so Ex. 2  only supports a single set of values; whose individual values when added up to 99.96%, which rounds to 100%; i.e. is a single species of the broader claimed requirements.  Further review finds that the marking composition of the present claims is described as the 2nd marking composition in [0056-58], where [0056] does state that in “some embodiments, the second marking composition comprises or consists of bismuth (III) oxide, molybdenum (VI) oxide, aluminum silicate, and a carrier” (emphasis added); then in the middle of [0057] it is stated: “in some embodiments, no additives are needed to facilitate adhesion” (emphasis added); where “comprises” matches the options of additional additives, while “consists of” matches the options of no additives.  Hence, these teachings would appear to in general support these 3 claimed oxide-based compounds as having a total 100% dry weight of the dry weight of the composition (i.e. excluding the liquid carrier = solvent or ethanol in the example’s components of the composition); but does not support how the composition “comprises” (open language) the compositional components listed in claim 88, but still has 100% as claimed (i.e. what else might be added to the composition that is neither liquid nor dry weight; especially considering teachings of additives, such as the anionic surfactant in [0061] add to the dry weight).

3.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1-2, 6-9 & 86-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, while clarity of scope has been substantially improved by correction of antecedent basis & providing a relationship for the percentages with respect to the composition; it is noted that there are 2 introductions of each of the components that have dry weight in independent claim 1; e.g., “bismuth (III) oxide” is introduced first on line 3, then again on line 4, and while both are in relationship to “the composition”; the latter is particular with respect to “a dry weight percentage...in the composition”; while the former is merely one of the components the composition “comprises”.  While the examiner will assume for purposes of examination, that each of the like named limitations in lines 3-5 are intended to be the same limitation, respectively; in order for claim 1 to necessarily provide this meaning, the 2nd of each should be provided with an article showing antecedent basis; such as stating –wherein a dry weight percentage of the bismuth (III) oxide is….–.  Note analogous problems in dependent claims 87, 88, 89 & 90 (except in claims 87 & 88, the last listed component “the hydrated aluminum silicate” is properly provided with an article showing antecedent basis; although until clarified in independent claim 1, either of the previously introduced limitations may provide the antecedent basis).
	In new independent claim 88, requires “wherein the composition comprises bismuth (III) oxide; molybdenum (VI) oxide; aluminum silicate; and a carrier liquid, wherein a dry weight percentage of bismuth (III) oxide, molybdenum (VI) oxide, and the aluminum silicate is 100% in the composition” (emphasis added); but as read in light of the specification, the examiner is unclear what else might be contained in the composition that is possibly excluded from the dry weight & is not a solvent = liquid carrier, as the specification does not appear to provide any clues with respect to other compositional are explicitly included by the “comprises” language, but not included by the 100% limitation.  Therefore, the intent of this scope when considered with “comprises” is not clear as read in light of the specification.  The examiner notes that [0056]’s option of “consists of bismuth (III) oxide….and a carrier” would appear to have been the more relevant language to the possible intended meaning; but “comprises” is what has been claimed; so thus must be considered & hence its scope determined.
	The new claim 88 language quoted above also has the issue of exactly how to interpret the 100%, since as presently recited it’s ambiguous in possibly contradicting the initial requirement of the composition including a liquid carrier while the latter phrase might be requiring the composition to be 100% dry weight; or might be requiring that the 3 listed oxides that each have a dry weight total up to 100% of something unspecified in the composition, which may or may not be the total dry weight itself, as it could just be there total without regard to anything else the composition which may “comprise” unspecified other constituents, as well as being initially required to have “a carrier liquid”.  Thus, it is uncertain exactly how applicant was intending to limit the scope of the applied marking composition.  Note that claim 87 does not have the same ambiguities as present in claim 88, but noting the above discussion of scope, still might not have provided the meaning intended by applicant; thus applicant may wish to consider the language in both claims 87 & 88 when considering possible amendments thereto.
	Also in new independent claim 88, in the last 2 lines “a durable marking” is introduced a 2nd time, with the 1st in the preamble, thus lacks either clear differentiation or antecedent basis.
	
4.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claims 88-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above, applicant provided no showing of support for the claimed “100%” in the composition limitation; and while for reasons as noted above in section 2, there seems to be some support for considering the 100% limitation supported in a context that may have been intended, as would also appear to be consistent with new claim 87 that is further limiting the broader compositional scope of independent claim 1; but in the phrasing of claim 87 only has one noun to properly limit.  However, in new independent claim 88, the 100% that as written is explicitly in combination with “the composition comprises” (see above discussion with respect to lack of clarity of scope), creates a scope that does not appear to have been considered or contemplated; and definitely does not appear to be explicitly set forth; such that this combination of language appears to be introducing New Matter into the claims & thus into the specification.

5.		Some comments as remain relevant with respect to scope:
	Independent claim 1, uses the term “durable marking” in the preamble; where while “durable” is a relative & subjective term; this phrase has been defined in the body the specification in [0043] that states: “As used herein, the term ‘durable marking’ means a non-temporary marking that is unaffected by normal use of the article to which the durable marking is applied or a marking that is substantially as durable as the substrate.”  This definition is considered of sufficiently clear scope & provides meaning for this phrase is used in the claims.  The ¶ goes on to state that “Durable markings resulting from the further relative scope & context considerations for what may be encompassed by the claim of “durable marking”.
	With respect to the claimed aluminum silicate & hydrated aluminum silicate (independent claims 1 & 87-88); the broader option is generic to any aluminum silicate, while [0073] indicates that the hydrated aluminum silicate has the formula Al2Si2O5(OH)4; where it can be seen from chemical dictionary definitions in Hawley’s Condensed Chemical Dictionary, 12th edition (pages 288 & 668) or Hackh’s Chemical Dictionary (pages 206 & 465) that this is the clay mineral, kaolinite; while the Encyclopedia Britannica indicates that such clay minerals are part of the larger group called Phyllosilicates (online articles of “Phyllosilicate” & “Clay mineral, rock & structure”).  Furthermore, while neither phyllosilicates, nor kaolinite are mentioned in the present specification; the provisional 62/603,640 priority document of the present application, in a section labeled “Silicate Mineral”, bridging the 5-6 pages thereof, teaches useful silicate minerals for the “present subject matter” are indicated to include phyllosilicates, such as clay minerals, i.e. kaolinite; while the examples on the last page, while not employing the 3 metal oxides, as presently claimed together, do include them in different examples including hydrated aluminum silicate of the formula Al2Si2O5(OH)4, which is consistent with the specific phyllosilicate mineral kaolinite.
	Note that the particular combination of bismuth III oxide + molybdenum VI oxide & [hydrated] aluminum silicate is not recited in the provisional 62/603,640 priority document of the present application; thus the present effective filing date appears to be the 6/8/2018 filing date of the present application.
	With respect to the claimed bismuth (III) oxide, other names for this compound are also bismite, or bismuth trioxide or bismuth yellow, represented by the chemical formula Bi2O3.
With respect to the claimed molybdenum (VI) oxide, other names for this compound are also molybdenum trioxide, molybdic anhydride (or oxide or acid hydride), molybdite, represented by the 3.  See various definitions in attached Hawley’s Condensed Chemical Dictionary, 12th edition & Hackh’s Chemical Dictionary.
It is further noted with respect to descriptions of the mark where claims 8 & 93 indicate “a grey or a silver durable marking”; claims 9 & 94 “a shimmery marking”, claim 95 “refracts at least a portion of light impinging the durable marking” & claim 96 “reflects a substantial portion of a full visible spectrum of light when visible light impinges the durable marking” (claims 94-96 all previously in original claim 9); these are all describing visual effects; where “silver” is not silver metal, but a silver appearance or a silver metallic appearance.  It is further noted that “shimmery” may be considered consistent with or inclusive of a metallic appearance, particularly a crazed or broken up or metal flake or glitter appearance; where it is further noted that a metal appearance or surface will generally reflect light in the visible spectrum, whether in a smooth unbroken mirror or in a specular or glittery affect; but any surface having a metallic look, may be reasonably considered to be reflective of the visible spectra, as such reflectivity is part of what gives a metallic appearance.  With respect to refracting at least a portion of light, where “light” encompasses all wavelengths of light in the electromagnetic spectra, refracted light is light the changes direction when passing from one medium to another (e.g. from air to the medium of the marking); where if one wavelength of light in the electromagnetic spectra has this property/capability in the marking, this requirement is met, whether or not there a sufficient intensity or supply refractive wavelength(s) is ever applied to the marking or is visible to the naked eye.
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

7.		Claims 1-2, 6-8, & 86-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Sullivan (WO 00/78554 A1); in view of Edler et al. (2012/0010345 A1), considered with Sakoske et al. (9,487,435 B2) &/or Sarver et al. (9,321,130 B2).
Sullivan (WO) teaches laser marking compositions & methods of laser marking; where preferred compositions include a mixture of titanium dioxide & Bi2O3 (i.e. bismuth III oxide) that may be in a 1:1 weight ratio taught to have a good balance between whiteness & durability of the mark; but including broader weight ratio teachings of 1:10-10:1 for the pigment to fixing material (abstract; page 4, lines 1-6; claims 6-8, 16-18 & 26-29).  Particularly, Sullivan (WO) teaches laser marking materials that use additional fixing materials blended with the titanium dioxide or other pigments; where with application of a laser to the laser marking material, the fixing materials are melted, so as to bind & stabilize discolored pigments to provide a permanent marking; & where the fixing material may include at least one of bismuth trioxide, antimony oxide, lead oxide, vanadium pentoxide, molybdenum trioxide (i.e. molybdenum VI oxide), alkaline earth silicates, and alkaline earth aluminosilicates (page 2, lines 6-26, esp. 12-14; page 3, lines 21-28; claims 1, 10 & 23); where a laser marking coating may also comprise liquid carrier with the laser marking material (page 2, lines 15-16).  The applied coating composition for marking may include binders & coating vehicles; inclusive of water-based media or organic solvents to control drying (page 4, lines 7-18; page 6, lines 9-16, esp. 12-13); which composition components reasonably considered to read on the claimed “liquid carrier”.  The substrate materials on which the coating compositions may be applied & laser treated to cause markings include metals, such as steel or aluminum (page 4, line 19-page 5, line 8, esp. page 4, lines 21 & 27).  The coating material may be applied by a variety of techniques, e.g. spraying, dipping, rolling, brushing, doctor blading, etc.; after Types of lasers that may be employed include Nd:YAG lasers, carbon dioxide lasers, diode lasers & Excimer lasers (page 7, lines 8-29, esp. 8-18).
The particular examples of Sullivan (WO) employ a mixture of titanium dioxide & Bi2O3 (page 9); where exemplary compositions weight ratios include the solvent, so are not dry weight ratios, as recited in the present claims; plus the examples only employ the bismuth (III) oxide of the presently claimed composition.  However, first it is noted that the present independent claim requirement of “the composition comprises bismuth (III) oxide; molybdenum (VI) oxide; aluminum silicate; and a liquid carrier”, is met by Sullivan (WO)’s teachings of possible broadest combinations of fixing material, as all or any combination of all listed fixing materials; except specifies use of titania as the pigment or other unspecified pigments, while the claims as amended 10/30/2020 “is 100% in the composition” ambiguously excludes any except the claimed oxides as pigment; while the open language claim limitation for composition “comprises”, so may have other oxides or pigments, etc., that would provide dry weight components to the composition particular specifies “hydrated aluminum silicate”.  
In other words, the taught fixing materials may be used together, including in any combination thereof, as indicated by the “and/or” or “at least one” teachings of page 2, lines 10-14 & claims 1, 10 & 20+23; while other components of Sullivan (WO)’s composition are irrelevant to the claimed scope that is open, i.e. may be included as additional components in the present composition that “comprises” the list of claimed compositional components, as open to including any other components as well those listed; but doesn’t suggest employing the bismuth (III) oxide; molybdenum (VI) oxide; [hydrate] aluminum silicate in place of the titania as ambiguously may have been intended by some 10/30/2020 amended claim limitations with respect to dry weights & 100%.  Also, the specific combination of claimed oxides, is not explicitly employed together in any of the examples or explicit teachings of Sullivan (WO); however given that the teachings clearly indicate that “at least one” = one or more of the listed fixing 2O3 is a preferred fixing material, which as indicated by the teachings may be used with any one or more of the other fixing materials.  Further considering that first ¶ on the top of page 4 indicates employing alternative metal oxides in combination with the bismuth trioxide may be used for effecting whitening & opacity; thus reasonably suggesting to one of ordinary skill the art that including mixtures of these particular oxides among the taught fixing materials that are not necessarily employed with titanium dioxide; which would reasonably have been expected to have been effective & provide differing marking characteristics, as may be desirable depending on particular optimization considerations for particular appearances desired; thus motivating routine experimentation for employing any combinations of taught fixing materials when optimizing for desired visual effects.
However, with respect to the use of TiO2 as pigment; Edler et al. ((345): abstract; [0006-7], [0010]; [0024-30]; [0056]) also teaches inorganic systems for providing pigments that are laser markable; where reducible metal compounds, such as TiO2, are used; & while a preference is taught for titanium dioxide, alternative suitable metal oxides are taught to include B2O3 or Bi2O3, etc. ([0056]).  Preference for reducible metal compounds i.e. metal oxides, that are neutral in color & reduced to colored metal compounds is taught, with mention of providing high contrast such as blue-black marking of a suboxide ([0010], [0057], [0065], [0081]), but not ascribing particular colors to particular compositions; although one of ordinary skill in the art would reasonably consider that these teachings suggest that the markings are darker than the original neutral color.  Taught reducible metal oxides may be provided in the form of a coating on a support that may be in particulate or flake form, where preferred supports are phyllosilicates, such as kaolin or other mixed oxides or other comparable materials, where the support may be covered by the reducible metal compound, particularly metal oxide layers ([0036-39], esp. [0036]; [0056]); and where one of ordinary skill the art would recognize that kaolin also known as China Clay is a native aluminum silicate whose chief constituent is kaolinite, thus hydrated aluminum silicate (as evidenced by Hackh’s Chemical Dictionary, page 465).  Suitable absorber compounds for laser marking are also employed there with, which compounds are exemplified by a variety of options inclusive of molybdenum oxide & phyllosilicates, where use of suitable light absorber’s in combination with supported pigments are taught to result in greater color changes when laser treated, where only very small amounts of the absorber need to be added to provide the greater color change, with mention of proportional amounts with respect to weight of 0.0001-5%, dependent on the metal oxide compound to be reduced ([0054-55] & [0057-58]).  Also the examples of Edler et al. ((345): [0093-108]) in providing a variety of examples of marking compositions indicate in [0093], [0099], [0101], [0103] & [0108] that slurries, dispersions & solutions are employed for providing the marking materials, including use of water or an aqueous resin solution as a carrier.  Therefore, Edler et al. (345)’s teachings are substantially overlapping with respect to marking compositions with those of Sullivan (WO), both with respect to use & constituent options for the composition; but particularly disclosed that TiO2 & Bi2O3 may be alternatively employed as the pigment, while providing specific reasons why a phyllosilicate = alumina silicate & MoO3, may both be employed for providing support to the pigment & absorption qualities for the laser light.  Hence, it would’ve been obvious to one of ordinary skill in the art performing the process of Sullivan (WO), where TiO2 or other pigments may be employed, to consider employing Bi2O3, as the other pigment, as Edler et al. (345)’s teachings provide a reasonable expectation of effective substitution of titania with bismuth oxide in laser marking, including when employing combinations of the primary references taught fixing agents, i.e. aluminosilicate & Mo trioxide; such that one of ordinary skill in the art would reasonably expect to have provided effective laser markings with such a laser marking composition, with only routine experimentation to optimize composition constituents for effective laser marking to be achieved, given the combined teachings of Sullivan (WO), in view of Edler et al. (345) providing relevant properties of the different oxides.
While Sullivan (WO)’s teachings are silent with respect to employing a dry weight of Bi III oxide of 45-65 weight %, in the claimed mixture of Bi2O3 + Mo VI oxides + aluminum silicate; the teachings do indicate the marking mixture’s overall weight ratios of pigments to fixing materials may be preferred fixer; one of ordinary skill in the art would reasonably consider that 45-65 weight % thereof is reasonably suggested by & overlapping with Sullivan (WO)’s teachings, as the range of taught useful weight ratios include the majority of the solids/oxide portion of the marking composition being fixer, with the preferred fixer being the claimed Bi III oxide.
Furthermore, one of ordinary skill in the art considering the combined teachings of Sullivan (WO), in view of Edler et al. (345), with respect to employing Bi trioxide as an alternative pigment to titania as taught in Edler et al. (345), with respect to Sullivan (WO)’s exemplary 1:1 or broader range of 1:10 to 10:1 weight ratios of pigment to fixer, plus appropriate proportions of metal oxides providing laser absorption qualities, such as molybdenum trioxide (e.g. 0.0001-5wt.%); Would reasonably employ these teachings on proportions when performing routine experimentation for optimizing laser marking compositions both with respect to their laser marking abilities with respect to both fixing & color change.  Particularly, the 1:1 exemplary ratio would reasonably suggest to one of ordinary skill in the art for {Bi2O3}:{Mo VI oxides + aluminum silicate} = 50%: (45% +5%), as reasonable weight ratio starting point for routine experimentation, such that one of ordinary skill in the art would reasonably expect optimize compositions to be encompassed by claimed dry weight proportions.
 Sullivan (WO)’s teachings state that the coating compositions when marked by a conventional laser “preferably to convert the lighter coating to a darker marking in the region of the laser irradiation” (page 5, lines 15-16), or teaching the “atmosphere to which the surface of the substrate is exposed may affect the color and the quality of the mark” (page 8, lines 15-17), or teaching with respect to the examples “Dark, high contrast, durable marks were obtained that made 100% machine readable bar codes with a handheld bar code reader”; thus these teachings reasonably suggest that from initial light or white colors of the initial deposit (page 4, lines 1-7, etc.), that significantly darker & contrasting colors were achieved.  Therefore, one of ordinary skill in the art would reasonably consider these teachings to include or reasonably suggest typical dark colors, such as dark grey, black, and the like, such that the claimed grey would have been a reasonably expected outcome of the taught dark markings dependent on optimizations for dark contrasting visual effects; especially considering that the same compositions are encompassed by Sullivan (WO)’s teachings, such that when employing like mixtures of metal oxides with respect to the claimed metal oxides, would have provided a reasonable expectation of analogous results on laser radiation.  Furthermore, the combined teachings of Sullivan (WO), in view of Edler et al. (345), would reasonably have been expected by one of ordinary skill the art to have provided analogous coloration effects, as secondary reference also teaches that taught compositional marking materials preferably have an initial neutral color & result in a highly contrasting marking via laser treatment, with exemplary dark, e.g. blue-black suboxide, that is reasonably consistent with achieving darker markings that are grey.

Additionally with respect to Sullivan (WO)’s teachings being silent with respect to explicitly employing the claimed mixture of Bi2O3 + Mo VI oxides (MoO3) + aluminum silicate; while considering the compositional teachings of overall weight ratios of pigments to fixing materials may be 1:10-10:1; reasonably suggest the obviousness of a dry weight of preferred Bi III oxide fixing material in the range of 45-65 weight %; these teachings while including options of mixing all of the claimed oxides as taught 3 + aluminum silicates; where as discussed above the combined teachings of Sullivan (WO), in view of Edler et al. (345), further suggests this combination where Bi2O3may replace titania.  Additionally, Sullivan (WO)’s teachings do not provide any suggestions with respect to compositional dry weight percentages of molybdenum trioxide & hydrated aluminum silicate, when employed with the Bi2O3 although phyllosilicate or aluminum silicates in general that would encompass the hydrated species are generally suggested; where as considered in view of Edler et al. (345), that teaches phyllosilicate’s exemplified by kaolin that is primarily kaolinite = hydrated aluminum silicate; thus reasonably suggestive of each use.
Additionally, Sakoske et al. ((435): abstract) is also directed to laser marking compositions optimized for contrast & bonding on substrates; where durable laser marks were tested with respect to metal glass & ceramics (col. 5, lines 1-12); where the types of lasers employed also include carbon dioxide or fiber lasers that may employ rare-earth doping such as neodymium, or pulsed YAG lasers, Excimer lasers, diode lasers, etc. (col. 13, line 30-col. 14, line 7); where the irradiation of the laser marking composition also creates high contrast or dark marks that may include black, brown, purple, blue, green or other high contrast, dark or colored mark; also with removal of excess marking material that has not been irradiated via techniques such as wiping, dusting, washing or brushing off, etc. (col. 5, lines 4-5; col. 16, lines 1-23+); & where the scale of measurements employ a color evaluation that includes considering grey (col. 3, lines 15-43+, especially lines 31-32; thus further indicating the obviousness of grey & dark grey as the resulting mark’s coloration).  Laser marking compositions as taught by Sakoske et al. ((435): col. 5, line 13-col. 10, line 29) also include carriers or solvents, as well as resin binders (col. 5, lines 13-33; col. 6, lines 5-13; resin binders may be considered a liquid or non-dry weight component); where the laser marking composition also includes a glass frit material composed of alkali metal oxides, alkaline earth metal oxides, silica, boric acid & other transition metal oxides with particular mention of from 0~75 weight % bismuth oxide, 0~15% aluminum oxide, etc., as well as other oxides conventionally used in glass frit compositions (col. 5, lines 43-65, esp. lines 50-51); where glass frit precursor materials may also be employed including silica & bismuth oxide (col. 5, line 66-col. 6, line absorber particles (col. 6, lines 14-col. 7, line 54) taught to “refer to particles that absorb radiant energy and bonded with the substrate to form a marking on the substrate with luminance, color values, or degrees of opacity that provide visual contrast with the substrate” (col. 6, lines 15-19; i.e. are conceptually substantially overlapping with Sullivan (WO)’s fixing material; as well as Edler et al. (345)’s absorbers).  Sakoske et al. (435) teaches the composition may comprise any number of the absorber particles, with mention of employing complex inorganic compounds, silicon compounds, molybdenum compounds, bismuth containing oxide compounds; where nonlimiting examples of metal oxides include aluminum oxides, bismuth vanadium oxide, molybdenum oxide; while nonlimiting examples of silicon compounds include phyllosilicate minerals (e.g. the class of claim minerals such as kaolinite, i.e. claimed hydrated aluminum silicate; & also overlapping with Edler et al. (345),;; col. 6, lines 20-42, esp. 20-26, 32-33 & 41-42).  Silicate minerals are also included as an optional category themselves, again including phyllosilicates in this group with specific mention of the claim mineral group as being used therefore, with teachings that silicate minerals provide durability to laser markings (col. 8, lines 6-14); with teachings that marking compositions may typically include the additives of phyllosilicate minerals, resin binders, glass frits, glass frit precursors, metal oxides, coloring agents, cosolvents, etc. (col. 8, lines 15-29); while col. 8, line 30-col. 10, line 29 suggest various marking compositions inclusive of glass or ceramic marking compositions, with glass marking compositions utilizing one or more populations of absorber particles + a carrier + optional additives, such as the absorber particles including about 10-50 wt.% inorganic compounds that may be oxides & about 1-10 wt.% or about 5-25wt.% silicon compounds that may include phyllosilicate minerals (col. 8, line 57-col. 9, line 9, esp.1-2).  Taught ceramic marking compositions, taught to use ceramic materials inclusive of ceramics referred to as high melting point materials, are analogously taught to use one or more population absorber particles, carrier & one or more optional additives teaching about 10-50 wt.% inorganic compounds &/or 5-25 wt.% silicon compounds, e.g. phyllosilicate minerals (col. 9, lines 23-51); with additional absorber groups including previously mentioned metal oxides, such as molybdenum oxides (col. 9, lines 52-59).  Particularly, Table 1 as found on col. 4, lines 45-57, indicates typical ranges and weight percentage of components, noting encompassing hydrated aluminum silicate), 1-25wt.% absorber particles (e.g. molybdenum oxides &/or phyllosilicates) & glass frit or glass frit precursor 15-45 wt.% (e.g. where the frit/precursor may be 0-75% bismuth oxide, 0-15wt.% alumina, unspecified % silica), etc.  Therefore, the dry weights of these typical ranges would be proportionate larger when excluding the 30-60 wt.% carrier solvent; such as for example if approximately 30 wt.% solvent + (45% glass frit, with 3/4 thereof being Bi2O3) +24.75 wt.%  absorber particles (1% MoO3 + remainder phyllosilicates) + a remaining 0.25 wt.% resin binder, would give dry weights of ~48.2 wt.% Bi2O3 +1.4 wt.% MoO3 +35.4 wt.% phyllosilicates +16.1 wt.%  other frit material +0.36 wt.%  resin binder.  Therefore, Sakoske et al. (435)’s taught typical ranges clearly are overlapping with dry weight ranges as claimed, when considered with respect to claimed materials, as well as with respect to those as taught generically taught for use in combination of fixer materials in Sullivan (WO), plus compositional considerations further considered in view of Edler et al. (345), such that Sakoske et al. (435) compositional percentage teachings used for overlapping purposes, provide a further basis for routine experimentation for optimization of laser marking compositions as suggested by these combined teachings.  Given that the process & end uses as taught by Sakoske et al. (435), is significantly overlapping with the process of Sullivan (WO), in view of Edler et al. (345), both with respect to use, methods & materials; it would’ve been further obvious to one of ordinary skill in the art to employ the teachings with respect to useful marking composition material proportions, when considering employing multiple fixing materials in the primary reference, and substituting Bi2O3 for titania in view of Edler et al. (345)’s teachings, as the teachings of Sakoske et al. (435) particularly provide for the combined use of oxides in taught compositions, but overlaps with the oxides as proposed in the primary & secondary references, with teachings that suggest desirable & useful weight percentages thereof, including when considered with respect to analogous purposes in the composition; such that claimed compositional dry weight percentages would reasonably be considered by one of ordinary skill the art as suggested by these combined teachings.
Alternatively, Sarver et al. (130) by overlapping inventors with Sakoske et al. (435) & substantially overlapping subject matter, is also directed to laser marking compositions optimize for contrast & bonding on substrates, with a greater emphasis on the laser absorbing compounds that particularly include molybdenum metal complexes; as indicated by Sarver et al. (130)’s title; abstract, with suitable molybdenum metal complexes including molybdenum oxide (col. 5, line 59-col. 6, line 7, esp. line 1).  Teachings with respect to typical marking composition percentage ranges, binders & carriers, glass frit materials & precursors may be found in Sarver et al. (130)’s Table 1 & col. 4, lines 10-col. 5, line 21; with laser absorber teachings on col. 5, lines 22-col. 7 line 68+; with glass marking application percentage ranges & ceramic marking application percentage substantially suggested in col. 10, lines 26-52 (e.g. absorber ~5-60 wt.%, glass frit ~5-55 wt.% & vehicle ~10-55 wt.%) that are substantially equivalent to & overlapping with those as discussed above in Sakoske et al. (435).  Additionally, Sarver et al. (130) has analogous teachings with respect to useful silicate minerals, but additionally specifically discloses that phyllosilicates of the clay mineral group that can be used include kaolinite (col. 9, lines 4-21, esp. lines 10-13).  Therefore, one of ordinary skill the art would reasonably analogously consider with respect to the teachings of Sullivan (WO), in view of Edler et al. (345) & further in view of Sarver et al. (130), that it would’ve been analogously obvious to one of ordinary skill in the art to employ Sarver et al. (130)’s teachings with respect to useful marking composition material proportions, when considering employing multiple fixing materials in the primary reference, as discussed above with respect to the teachings of Sakoske et al. (435); where additionally one of ordinary skill in the art would have been further & explicitly motivated by Sarver et al. (130) to consider the clay mineral kaolinite, as a specifically mentioned useful silicate mineral reasonably expected to be effective as an aluminum silicate fixing material of the primary reference, plus is the primary component of the secondary reference suggested phyllosilicate mineral kaolin; as phyllosilicates as taught by any of Edler et al. (345), Sarver et al. (130) & Sakoske et al. (435); encompass a wide range of aluminum silicate compounds including alkaline earth aluminosilicates as taught by Sullivan (WO) for analogous purposes of fixing/absorbing particles; such that the teachings of either Sarver et al. (130) or Sakoske et al. (435) further suggested to the ordinary practitioner the usefulness of any of the phyllosilicate minerals as equivalently useful, where Sarver et al. ((130) alone or in combination with Sakoske et al. (435)), in listing the particularly useful clay mineral kaolinite, would further have explicitly suggested this mineral as expected to be effective in proportions as taught useful for silicate materials; particularly considering Edler et al. (345)’s suggestion of kaolin.

8.		Claims 8-9 & 93-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Sullivan (WO 00/78554 A1); in view of Edler et al. (2012/0010345 A1), considered with Sakoske et al. (9,487,435 B2) &/or Sarver et al. (9,321,130 B2), as applied to claims 1-2, 6-8, & 86-93 above, and further in view of Dejneka et al. (10,246,371 B1) or Takada et al. (4,673,626).
	The Sullivan (WO)’s teachings, in view of Edler et al. (345) & further in view of Sarver et al. (130) &/or Sakoske et al. (435); while directed at forming laser markings with lasers, particularly dark, high contrast, durable marks; where the color and quality may be affected by employing inert gas &/or oxidizing or reducing atmospheres (pages 4, lines 1-6; page 8, lines 7-18; & page 10, lines 1-5); the teachings are silent with respect to particular claimed color or affect of grey or silver marking or shimmery marking or having at least a portion thereof being either reflective of visible light or refractive of impinging light in general; although as discussed, above the teachings of providing a darkened or dark, high contrast marking from the original light or white material, reasonably are suggestive of the darkened marking being grey, it is not explicitly taught.  It should be additionally noted that while the above applied references do not discuss refractive properties of markings made, specifically refraction with respect to whether any portion of light (i.e. any wavelength(s)) that may ever impinges on the durable markings may be refracted; this claim limitation does not require any visible effect, as it only requires that some wavelength (e.g. a single wavelength out of the entire continuum), at some time, that impinges on the laser marking, changes direction (no matter how slight the degree of refraction) when that particular wavelength(s) of light impinges on the marking; but it is not necessary that the refraction be visible to the naked eye; thus particularly considering that given the full-spectrum of light that may ever impinges necessarily provide any significant or useful results.
	However, Dejneka et al. ((371): abstract; col. 1, line 32-col. 2, line 31; col. 14, lines 4-60; col. 17, line 19-col. 18, line 54) teach that alkali silicate glasses containing molybdenum have only narrow ranges of compositions that are transparent (col. 1, lines 32-35); where conventionally it has been observed that molybdenum rich phase is separate from silicate rich phases & may precipitate during heat treatments dependent on solubility limits (col. 1, line 59-col. 2, line 7); & where Dejneka et al. ((371): col. 2, lines 15-31) teaches compositions including containing aluminum silicates & Mo, where melt temperature & mixing methods may control the reactions.  Particularly, col. 14, lines 4-16 teach that the size of the precipitates control the clarity of a glass ceramic state & may lead to changes in absorbance, color, reflectance &/or transmission of light. Dejneka et al. ((371): col. 14, lines 17-60) particular teach that precipitates of molybdenum oxide during thermal processing (i.e. heat treatment including localized laser heat treatment; lines 23 & 60) may cause glass-ceramic precipitates, where the Mo trioxide may form precipitates of suboxides, called “molybdenum bronzes” having general formulas of MxMoO3, where M may be bismuth (col. 14; lines 22-55, esp. 25-30, 33-45, particularly 37 & 45; i.e. Mo bronzes is considered to indicate a metallic appearance, reasonably suggesting reflection & shimmery claimed options).  Particular examples employing molybdenum oxides are discussed on col. 17, lines 19-col. 18, line 54, with respect to compositional data as supplied in tables 3 & 4; where col. 17, lines 39-35, discussed providing a thermally variable tint capable providing gradients, where precipitates may have colors of blue or grey or white or yellow tint dependent on thermal treatments to affect the precipitation; thus indicating that these molybdenum trioxide containing compositions may be grey; while col. 17, line 66-col. 18, lines 25+, discuss compositions where the molybdenum trioxide intercalates with metal ions to produce a variety of colors for the “silver molybdenum bronzes”, where doping metal affects the color.  While this teaching doesn’t specifically say shimmery or reflective; the description as “silver molybdenum bronzes”, would have reasonably indicated to one of ordinary skill in the art a metallic look, including a silvery metallic look, which may reasonably be considered shimmery or reflective of visible light; especially considering the mention of visible light colors red, orange, yellow, green, blue, various browns & combinations thereof, or polychromic nature of these results (col. 18, lines 5-12).  Therefore, one of ordinary skill the art, employing the teachings of Sullivan (WO), in view of Edler et al. (345) & further in view of Sarver et al. (130) &/or Sakoske et al. (435); including employing the mixture of fixing materials Bi2O3, MoO3 & hydrated aluminosilicates, as may be employed therein, with small amounts of MoO3 as claimed of particularly taught as desirable for absorption; considering the above combined teachings with respect to color contrast & controlling color with the laser irradiation conditions, for these compositions, would reasonably further consider the teachings of Dejneka et al. (371), both with respect to the colorations & chemical that would reasonably have been expected to be achieved when laser marking with these compositional combinations with taught laser treatments; would reasonably have been expected to produce &/or optimize for precipitates of MxMoO3, where M may be bismuth; which is consistent with the secondary teachings of Edler et al. (345)’s option of employing Bi2O3, as a reducible metal compound pigment, used in combination with MoO3 as an absorber; thus given the teachings of Dejneka et al. (371), reasonably expected to produce during laser irradiation molybdenum suboxides, molybdenum bronzes, where such precipitates would have been reasonably expected given these combined teachings to have been optimized for affecting the coloration of the markings, dependent on the particularly desired effect, including with the mention of possible silvery bronze molybdenum colorations; i.e. reflective metallic appearance that reasonably encompasses being ‘shimmery’.  
 Alternatively, Takada et al. ((626): col. 12, lines 9-31) teach that reflectivity of metallic containing films, inclusive of multilayer silica/Ti/silica/Al reflective films, can have their reflectivity varied when irradiating with energy beams by affecting transition phases in material such as molybdenum oxide; such that one of ordinary skill the art performing the process of the teachings of Sullivan (WO), in view of Edler et al. (345) & further in view of Sarver et al. (130) &/or Sakoske et al. (435); whose combined teachings include employing the mixture of fixing materials Bi2O3, MoO3 & hydrated aluminosilicates, would reasonably have expected that on laser treatment of this composition that has analogous compositional components with respect to aluminum silicate interfaces & Mo oxide of Takada et al. (626), would also have been expected to have been able to control some degree of reflectivity, when employing this compositional option, such that considering the teachings with respect to ability to very reflectivity with irradiation of an energy beam, i.e. laser, one of ordinary skill the art would reasonably employ routine experimentation with this Sullivan (WO) compositional option in order to control the degree of reflectivity as suggested by the compositional, irradiation & reflectivity variation teachings of Takada et al. (626); noting that varied reflectivity, is modulation of light or variation of how light is reflected, so would also have been expected to been relevant to & encompassing effects that may be considered to be shimmery as reflection of light is reasonably a component thereof.
	As noted above as no particular degree of reflectivity is required, where the amount of refraction occurring may be so minimal as to not even be visible; and where it is considered reasonable that at least a wavelength in the spectrum of light, thus a portion thereof, would be refracted if/when impinging on the laser marking, it is considered that the great majority if not all laser markings formed by the above combined teachings would have at least some degree of refraction taking place from one or more wavelengths impinging thereon, whether or not the results of the refraction is visible to the naked eye.
9.		Other art of interest to the state-of-the-art includes: Van Orman et al. ((2005/0191436 A1): abstract; [0010-14]) has further teachings with respect to laser marking a composition that may be ceramic on substrates that may be metal sheets, e.g. stainless steel or aluminum, etc., with mention of Sullivan (6,503,310) which is the US version of the above applied Sullivan (WO); Campbell et al. ((2012/0045624 A1): abstract; [0002-3], [0005], [0008], [0097-86], [0135-139], [0145], [0166-177], etc.) has teachings of laser sensitive aqueous compositions for marking on substrates, including one or more color formers that may be oxygen containing transition metal compositions inclusive of compounds; may include inorganic infrared absorbers such as oxides of metals like bismuth or copper, etc., plus may have pigments as infrared absorbers such as aluminosilicates with mention of titanium dioxide & kaolin as useful therefore & providing the advantage of increasing contrast, also including a developer for the color former & a polymer binder; Thaker et al. ((2012/0027958 A1): abstract; [0009-11], [0030-32], [0039], [0048-53]) having teachings of ink formulations comprising a binder & at least one marking component 
Old art of interest to the state-of-the-art previously cited included: Sarver et al. (2016/0199877 A1 & 2019/0225000 A1) with further teachings on laser marking compositions & laser absorbing compounds therefore.

10.		Applicant's arguments filed 10/30/2020 & discussed above, have been fully considered but they are not persuasive of the patentability of the claims as amended.

11.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marianne L Padgett whose telephone number is (571)272-1425.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MARIANNE L PADGETT/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        

MLP/dictation software
1/(4-5)/2021
1/15/2021